19 F.3d 1438
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES OF AMERICA, Appellee,v.Von Vetta L. SAWYERS, Appellant.
No. 93-3685NI.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 3, 1994.Filed:  March 30, 1994.

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Von Vetta L. Sawyers appeals his drug-related guidelines sentence.  We reject Sawyers's contentions.  The district court properly based its drug quantity determination on Sawyers's own sworn statements about his drug involvement.   See United States v. Alexander, 982 F.2d 262, 267 (8th Cir. 1992).  Because Sawyers has a track record of substance abuse and a history of violent assaults, including one outside a bar, the district court did not abuse its discretion in imposing a term of supervised release prohibiting Sawyers from using alcohol and frequenting bars, taverns, and comparable establishments.   See United States v. Prendergast, 979 F.2d 1289, 1292-93 (8th Cir. 1992).  Finally, the extent of the district court's downward departure is not reviewable on appeal.   United States v. Dutcher, 8 F.3d 11, 12 (8th Cir. 1993).  We affirm.